DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: ‘18’ designating a wall surface (pg. 17, lines 19); ‘39’ designating a first flange endwall (pg. 21, lines 14-15; pg. 25, line 6; pg. 32, line 2); and ‘50’ designating a slot (pg. 28, line 22+). 
The drawings are objected to because in Fig. 15, it appears that reference character ‘29’ at the central area of the post (28) should read --35--, consistent with the specification at pg. 27, line 21+ (“central area 35”). (Reference character ‘29’ is used elsewhere in Applicant’s disclosure to denote a sidewall 29 of recess 30; see Fig. 3 and pg. 20, lines 4-5.)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
On pg. 17, line 4, it appears that a comma has been omitted between “angles curves”.
On pg. 19, line 23, “system 12” should read --system 10-- (consistent with Figs. 1-2 and pg. 18, line 4).
On pg. 20, lines 4-5, “hereing” should read -- herein--.
On pg. 27, line 15, “an then” should read --and then--.
On pg. 37, line 1, it appears that “notch 48” should read --notch 49-- (consistent with Figs. 48 and 50).
On pg. 39, line 14, a period has been omitted after “ring”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the limitation “said sequentially placed bricks are pivotable in respective said rotational engagements to form curved structures” in the last three lines renders the claim indefinite, because the claim lacks sufficient antecedent basis for “said sequentially placed bricks” and “said rotational engagements.” It is unclear whether this refers 
Claims 7-10 each recite the limitation “said outside edge” in line 4. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “said outside edge” will be interpreted to mean --said outside surface--. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, and 11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Olsen (US Patent No. 5,645,463, hereinafter Olsen).
Regarding claim 1, Olsen discloses a toy brick system (Figs. 1-2; col. 1, lines 30-45) comprising a plurality of bricks (100, Fig. 1-2; col. 3, line 25-col. 4, line 25) each having a body (col. 3, lines 26-30) running along a longitudinal axis (L, annotated Fig. 1 below) between a first end (which carries screw 130) and a second end (which carries coupling head 140). Each body has a plurality of projections (coupling studs 102) extending above a top surface of the body 

    PNG
    media_image1.png
    314
    531
    media_image1.png
    Greyscale

claim 2, Olsen further discloses the socket (140, Figs. 1-2) has first and second opposing flanges (F1, F2, annotated Fig. 1 above, each having engagement faces 142) extending from the second end of the body, and a curved socket sidewall (146, Fig. 1) extending between the first and second flanges (F1, F2). The socket sidewall (146) has an interior surface (S1) and an exterior surface (S2; annotated Fig. 1). The socket (140) is positioned in between the first and second flanges (F1, F2) and the interior surface (S1) of the socket sidewall (146). A first slot (recessed engagement face 142; col. 4, lines 8-11) is formed in the first flange (F1) and a second slot (142) is formed in the second flange (F2; as shown in Fig. 2). The post (130) is positionable in rotational engagement with the socket (140) by sliding the post (130) into the socket (140; col. 4, lines 11-17) while opposing ends of the post (bushing 122 at one end, Fig. 1; and disc 129 at opposing end, Fig. 2) are concurrently each in a respective engagement with one of the first slot and the second slot (142; col. 4, lines 4-8).
Regarding claim 5, Olsen further discloses a gap (on either end of sidewall 146, between sidewall 146 and side surfaces of brick 100, Fig. 1) formed into the socket sidewall (146), and the mount (126, 128) positioned to a mount engagement within the gap in the rotational engagement (col. 4, lines 10-17).
Regarding claim 11, when two of Olsen’s bricks (100) are rotationally engaged, the exterior surface (S2) of Olsen’s socket sidewall (146) extends over a space located between respective outside surfaces of rotationally engaged bricks (100). Therefore, in the absence of any further distinguishing structural limitations with respect to the socket sidewall, the exterior surface of the socket sidewall (146) of Olsen is understood to be inherently capable of .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen in view of Croston et al. (US Design Patent No. D588,211, hereinafter Croston).
Regarding claims 3 and 4, Olsen teaches the claimed invention substantially as claimed, as set forth above for claims 1 and 2, respectively. Olsen further teaches the inside surface (side surface of block 100, Fig. 2) is planar. Olsen does not teach the outside surface of the block (100) follows a curve between the first and second ends. However, Croston teaches an aesthetic design for a toy construction brick (see annotated Figs. 1 and 3 below) including an outside surface (OS) that follows a curve between first and second ends of the brick body and a planar inside surface (IS). 

    PNG
    media_image2.png
    213
    477
    media_image2.png
    Greyscale

In re Dailey, 149 USPQ 47 (CCPA 1976). Moreover, Croston teaches that a curved shape was known to be a suitable design for the outer surface of a toy brick, and one of ordinary skill in the art of building blocks would recognize that any of a variety of shapes, including the curved shape taught by Croston, would be suitable and useful for building imaginative structures of various shapes.
Regarding claim 6, the modified Olsen teaches the claimed invention substantially as claimed, as set forth above for claim 4. Olsen further discloses a gap (on either end of sidewall 146, between sidewall 146 and side surfaces of brick 100, Fig. 1) formed into the socket sidewall (146), and the mount (126, 128) positioned to a mount engagement within the gap in the rotational engagement (col. 4, lines 10-17).
Regarding claims 12 and 13, the modified Olsen teaches the claimed invention substantially as claimed, as set forth above for claims 4 and 6, respectively. When two of Olsen’s bricks (100) are rotationally engaged, the exterior surface (S2) of Olsen’s socket sidewall (146) extends over a space located between respective outside surfaces of rotationally engaged bricks (100). Therefore, in the absence of any further distinguishing structural limitations with respect to the socket sidewall, the exterior surface of the socket sidewall (146) of Olsen is understood to be inherently capable of performing the functional limitation of covering at least .
Claims 7, 8, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen in view of Croston, in further view of Dawes (US Design Patent No. D672,404, hereinafter Dawes).
Regarding claims 7, 8, and 10, the modified Olsen teaches the claimed invention substantially as claimed, as set forth above for claims 3, 4, and 6, respectively. Olsen and Croston further teach the second side edge (at bottom of outside surface) runs substantially parallel to the first side edge (at top of outside surface; see Olsen, Fig. 1; also see Croston, Fig. 1, when outside surface is curved). Olsen/Croston do not teach the outside surface extends at an angle from the first side edge to the second side edge, with the second side edge at a distance further from the longitudinal axis than the first side edge. However, Dawes teaches an aesthetic design for a toy building block (see annotated Fig. 1 below) comprising parallel first and second side edges (E1, E2) and an outside surface (OS) extending at an angle from the first side edge (E1) to the second side edge (E2) away from the longitudinal axis of the block. 

    PNG
    media_image3.png
    224
    264
    media_image3.png
    Greyscale

In re Dailey, 149 USPQ 47 (CCPA 1976). Moreover, Dawes teaches that a curved and angled shape was known to be a suitable design for the outside surface of a toy brick, and one of ordinary skill in the art of building blocks would recognize that any of a variety of shapes, including the curved and angled shape taught by Dawes, would be suitable and useful for building imaginative structures of various shapes.
Regarding claim 14, the modified Olsen teaches the claimed invention substantially as claimed, as set forth above for claim 8. When two of Olsen’s bricks (100) are rotationally engaged, the exterior surface (S2) of Olsen’s socket sidewall (146) extends over a space located between respective outside surfaces of rotationally engaged bricks (100). Therefore, in the absence of any further distinguishing structural limitations with respect to the socket sidewall, the exterior surface of the socket sidewall (146) of Olsen is understood to be inherently capable of performing the functional limitation of covering at least some gaps (i.e. spaces) located between the outside surfaces when two bricks are rotationally engaged.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Olsen in view of Christiansen (US Patent No. 3,034,254, hereinafter Christiansen).
Regarding claim 9, Olsen teaches the claimed invention substantially as claimed, as set forth above for claim 5. Olsen further teaches (Fig. 1) the second side edge (at the top of the outside surface) runs substantially parallel to the first side edge (at the bottom of the outside .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 6-8 of U.S. Patent No. 10,874,954 (the reference patent) in view of Olsen. 
claim 1, reference claim 1 recites every feature of the toy brick system of claim 1, except that reference claim 1 lacks an explicit recitation of the brick having an outside surface extending from a first edge on one side of the top surface to a second edge on one side of the bottom, and an inside surface opposite the outside surface. However, it is old and well known in the art of toy bricks, as evidence by Olsen, to provide a toy brick with opposing outside and inside surfaces (see opposing side surfaces of Olsen’s brick 100, Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of the reference claims by providing each brick with opposing outside and inside surfaces, since such surfaces are a conventional feature of toy bricks.
Regarding claim 2, reference claim 1 further recites first and second flanges with first and second slots. The reference claims lack an explicit recitation of a curved socket sidewall. However, this feature is taught by Olsen, as set forth above in the rejection of claim 2 under 35 USC 103. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the socket of the reference claims with a curved sidewall as taught by Olsen for rotational engagement about the post.
Regarding claim 5, reference claims 3 and 6-8 each recite a gap formed in the socket and a mount positioned in the gap when two bricks are in rotational engagement. When modified to include the socket sidewall as taught by Olsen, as noted above, it would have been obvious to form the gap of reference claims 3 and 6-8 in the socket sidewall (i.e., at the end of the brick where the socket sidewall is located, e.g., by locating the guides of reference claims 3 and 6-8 on the socket sidewall).
claim 11, in the absence of any further limiting structure with respect to the socket sidewall, the exterior surface of the socket sidewall taught by Olsen is understood to be inherently capable of performing the functional limitation of covering at least some gaps (i.e. spaces) located between the outside surfaces when two bricks are rotationally engaged, since the exterior surface (S2) of Olsen’s socket sidewall (146) extends over a space located between respective outside surfaces of rotationally engaged bricks (100) when the bricks (100) are rotationally engaged.
Claims 3, 4, 6, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 6-8 of U.S. Patent No. 10,874,954 (the reference patent) in view of Olsen, in further view of Croston.
Regarding claims 3 and 4, the reference claims do not recite the inside surface being planar and the outside surface following a curve between the first and second ends. However, these features are taught by Croston, as set forth above in the rejection of claims 3 and 4 under 35 USC 103. It would have been obvious to one of ordinary skill in the art, as a matter of aesthetic design choice, to modify the invention of the reference claims by simply changing the shape of the brick to include a planar inside surface and a curved outside surface, as taught by Croston, since a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 149 USPQ 47 (CCPA 1976). Moreover, Croston teaches that a curved shape was known to be a suitable design for the outer surface of a toy brick, and one of ordinary skill in the art of building blocks would recognize that any of a variety of shapes, including the curved shape taught by Croston, would be suitable and useful for building imaginative structures of various shapes.
claim 6, reference claims 3 and 6-8 each recite a gap formed in the socket and a mount positioned in the gap when two bricks are in rotational engagement. When modified to include the socket sidewall as taught by Olsen, as noted above, it would have been obvious to form the gap of reference claims 3 and 6-8 in the socket sidewall (i.e., at the end of the brick where the socket sidewall is located, e.g., by locating the guides of reference claims 3 and 6-8 on the socket sidewall).
Regarding claims 12 and 13, in the absence of any further limiting structure with respect to the socket sidewall, the exterior surface of the socket sidewall taught by Olsen is understood to be inherently capable of performing the functional limitation of covering at least some gaps (i.e. spaces) located between the outside surfaces when two bricks are rotationally engaged, since the exterior surface (S2) of Olsen’s socket sidewall (146) extends over a space located between respective outside surfaces of rotationally engaged bricks (100) when the bricks (100) are rotationally engaged.
Claims 7, 8, 10, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 6-8 of U.S. Patent No. 10,874,954 (the reference patent) in view of Olsen and Croston, in further view of Dawes.
Regarding claims 7, 8, and 10, the reference claims do not recite the outside surface extending at an angle from the first side edge to the parallel second side edge, with the second side edge at a distance further from the longitudinal axis than the first side edge. However, this feature is taught by Dawes, as set forth above in the rejection of claims 7, 8, and 10 under 35 USC 103. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as a matter of aesthetic design choice, to further modify the In re Dailey, 149 USPQ 47 (CCPA 1976). Moreover, Dawes teaches that a curved and angled shape was known to be a suitable design for the outside surface of a toy brick, and one of ordinary skill in the art of building blocks would recognize that any of a variety of shapes, including the curved and angled shape taught by Dawes, would be suitable and useful for building imaginative structures of various shapes.
Regarding claim 14, in the absence of any further limiting structure with respect to the socket sidewall, the exterior surface of the socket sidewall taught by Olsen is understood to be inherently capable of performing the functional limitation of covering at least some gaps (i.e. spaces) located between the outside surfaces when two bricks are rotationally engaged, since the exterior surface (S2) of Olsen’s socket sidewall (146) extends over a space located between respective outside surfaces of rotationally engaged bricks (100) when the bricks (100) are rotationally engaged.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 6-8 of U.S. Patent No. 10,874,954 (the reference patent) in view of Olsen, in further view of Christiansen.
Regarding claim 9, the reference claims do not recite the outside surface extending at an angle from the first side edge to the parallel second side edge, with the second side edge at a distance further from the longitudinal axis than the first side edge. However, this feature is taught by Christiansen, as set forth above in the rejection of claim 9 under 35 USC 103. It would have been obvious to one of ordinary skill in the art to modify the invention of the reference .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lyman (US Patents No. 4,606,732 and 5,209,693; and GB Patent No. 2,288,551 A), Chatani (US Patent No. 4,375,139), Sorenson (US Design Patent No. D758,500), Nielsen (US Design Patent D394,469), Bertrand (US Patent No. 4,826,464), and Milner (US Patent No. 5,172,534) each teach a system of rotationally engaged toy building blocks.
Schildknecht Hoe (US Patent Pub. 2015/0224416) and Acerra (US Patent No. 10,378,567) each teach a joint for rotational engagement of toy building blocks comprising a socket with slots on facing surfaces of two flanges.
Croston (US Design Patent D588,210) teaches a toy brick with a curved outside surface.
Arnau Pibet (US Patent No. 4,184,285) teaches a toy brick system including bricks with curved and angled outside surfaces.
Luby (US Patent No. 5,782,667) and Washington (US Patent No. 2,751,634) each teach a toy brick system with each brick having a curved outside surface for creating fanciful shapes.
MacMillan (US Patent No. 2,910,737) teaches a toy brick system with each brick having a curved and angled outside surface for creating domed structures.
Murugeson (WO 2011/115569 A1 and WO 2012/033468 A1) discloses a toy brick system comprising rotationally engaged toy bricks.
Dudley (US Patent No. 5,503,497) and Pedersen (US Patent No. 3,102,367), cited in parent Application Serial No. 16/075,868, have been considered by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /April 14, 2021/